Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed December 16, 2021 have been entered. Accordingly, claims 1-22 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1, 5, and 10. Claim 11-22 are newly presented. Claims 6-8 are withdrawn. Claims 2-4 and 9 are cancelled by applicant. The previous drawing objection is withdrawn due to applicant amendments. The previous claim objections due to applicants cancelled claim. The previous 102 and 103 rejections have been modified due to amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Election/Restrictions
Newly submitted claims 11-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 12-14 and 20-22 contain subject matter that are the same to claims 6-8, which are directed to the non-elected species as stated in the reply filed on 08/26/2021. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 12-14 and 20-22 are withdrawn from 

Status of Claims
The action is reply to Application filed of December 16, 20201. Claims 1, 5-8, and 10-22 are currently pending. Claims 6-8, 12-14, and 20-22 are withdrawn. Claims 1, 5, 10-11, 15-19 are being examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (CN 108581233) in view of Zhong (CN 202895332) and Brothers (US Patent No. 4,582,305).
Regarding claim 1, Qin discloses: a cutting platform (Figures 1A/B element 101), comprising: 
a first bonding surface (see Detail A in the annotated figure below); 
a second bonding surface (see Detail B in the annotated figure below) that is opposite to the first bonding surface (see annotated figure below) for bonding with a piece to be cut (element 102); 
a cutting groove (element 103) that penetrates the first bonding surface and the second bonding (see annotated figure below element 103 penetrates Detail A and Detail B) and corresponds to a cutting path (see page 3 paragraph 007, ll. 4-7), and comprises a first groove wall surface (see Detail C in the annotated figure below) and a second groove wall surface (see Detail D in the annotated figure below) opposite to each other; and 
a vacuum hole (element 104) that penetrates the first bonding surface and the second bonding surface, and is provided on at least one side of the cutting groove (see annotated figure below), wherein: 
a diameter of the vacuum hole does not change in a direction from the second bonding surface to the first bonding surface (see annotated figure above element 104 (vacuum hole) having the same diameter from a direction from the second bonding surface (Detail B) to the first bonding surface (Detail A)).

    PNG
    media_image1.png
    655
    1613
    media_image1.png
    Greyscale

However, Qin appears to be silent wherein a distance between the first groove wall surface and the second groove wall surface increases in a direction from the second bonding surface to the first bonding surface, a minimum distance on the second bonding surface between the vacuum hole and the cutting groove is less than or equal to 10 mm,  one of the first groove wall surface and the second groove wall surface is an inclined plane, and the inclined plane is inclined in a direction close to the first bonding surface; and a minimum distance between the first groove wall surface and the second groove wall surface is less than or equal to 10 mm.
Zhong teaches it was known in the art to have a cutting platform (Figure 2 elements 3/4) comprising a first bonding surface (Detail A), a second bonding surface (Detail B), a cutting groove (elements 1/11/41) that penetrates the first bonding surface and the second bonding surface, and wherein a distance between the first groove wall surface (Detail C) and the second groove wall surface (Detail D) increases in a direction from the second bonding surface to the first bonding surface (see annotated figure below and see also under title “Embodiment one” paragraph 004, ll. 1-4 where the prior art states that element 41 upper end inner diameter is identical to element 11 and the lower end diameter are “greater” than the upper end diameter).

    PNG
    media_image2.png
    615
    489
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Qin with the teachings of Zhong to provide wherein a distance between the first groove wall surface and the second groove wall surface increases in a direction from the second bonding surface to the first bonding surface. Doing so provides additional space for waste material to be discharged and thus prevents clogging by the waste material during cutting operations. 
However, Qin modified appears to be silent wherein a minimum distance on the second bonding surface between the vacuum hole and the cutting groove is less than or equal to 10 mm, one of the first groove wall surface and the second groove wall surface is an inclined plane, and the inclined plane is inclined in a direction close to the first bonding surface; and a minimum distance between the first groove wall surface and the second groove wall surface is less than or equal to 10 mm.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Qin to provide wherein a minimum distance on the second bonding surface between the vacuum hole and the cutting groove is less than or equal to 10 mm, since such modification would have involved a mere change in size. Doing so provides the user with a cutting platform having vacuum holes close to the cutting groove to provide securement of the piece that has been in cut in order to avoid the work piece from being loose and damaged by the cutting device during operations. See MPEP 2144.04 (IV)
However, Qin modified appears to be silent wherein one of the first groove wall surface and the second groove wall surface is an inclined plane, and the inclined plane is inclined in a direction close to the first bonding surface and a minimum distance between the first groove wall surface and the second groove wall surface is less than or equal to 10 mm.
Brothers teaches it was known in the art to have a cutting platform (Figures 1A/B and 3-4 element 12) comprising a first bonding surface (Detail A), a cutting groove (element 14) having a first groove wall surface (Detail B) and the second groove wall surface (Detail C), and wherein at least one of the first groove wall surface and the second groove wall surface is an inclined plane (see annotated figure below showing the groove walls (Details B/C) are inclined), and the inclined plane is inclined in a direction close to the first bonding surface (see annotated figure below showing the groove walls (Details B/C) are inclined in a direction close to the first bonding surface (Detail A)).

    PNG
    media_image3.png
    466
    724
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Qin with the teachings of Brothers to 
However, Qin further modified appears to be silent wherein a minimum distance between the first groove wall surface and the second groove wall surface is less than or equal to 10 mm.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Qin to provide wherein a minimum distance between the first groove wall surface and the second groove wall surface is less than or equal to 10 mm, since such modification would have involved a mere change in size. Doing so provides additional inclined space for waste material to be discharged and thus prevents clogging by the waste material during cutting operations. See MPEP 2144.04 (IV)
Regarding claim 5, Qin further modified discloses all of the elements as stated above in the rejection of claim 1, but appears to be silent wherein the cutting platform according to claim 1, wherein the first bonding surface is a horizontal bonding surface, and an angle between the inclined plane and the first bonding surface is 30° to 85°.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Qin to provide wherein the first bonding surface is a horizontal bonding surface, and an angle between the inclined 
Regarding claim 10, Qin discloses: a cutting equipment (Figures 1A/B), comprising: 
a machine table (see page 4 paragraph 003, ll. 1-18 where the prior art sates using  “a first vacuum absorption”); 
a cutting platform(element 101), comprising: 
a first bonding surface (see Detail A in the annotated figure below); 
a second bonding surface (see Detail B in the annotated figure below) that is opposite to the first bonding surface (see annotated figure below) and is used for bonding with a piece to be cut (element 102); 
a cutting groove (element 103) that penetrates the first bonding surface and the second bonding surface (see annotated figure below element 103 penetrates Detail A and Detail B) and corresponds to a cutting path (see page 3 paragraph 007, ll. 4-7) of a cutting device (element 106), and comprises a first groove wall surface (see Detail C in the annotated figure below) and a second groove wall surface (see Detail D in the annotated figure below) opposite to each other; and 
a vacuum hole (element 104) that penetrates the first bonding surface and the second bonding surface, and is provided on at least one side of the cutting groove (see annotated figure below), wherein: 
a diameter of the vacuum hole does not change in a direction from the second bonding surface to the first bonding surface (see annotated figure above element 104 (vacuum hole) having the same diameter from a direction from the second bonding surface (Detail B) to the first bonding surface (Detail A)); 
the first bonding surface is bonded to the machine table (see page 4 paragraph 003, ll. 1-18 where the prior art sates using  “a first vacuum absorption” and that it also includes a plurality of first vacuum sub-absorption members corresponding to the suction holes (element 104) of the cutting platform (element 104), thus having the first bonding surface of the cutting platform boding with the machine table), and the second bonding surface is adapted to bond to the piece to be cut (see annotated figure below showing the second bonding surface (Detail B) bonding to the piece to be cut (element 102)); and 
-5-the piece to be cut is cut along the cutting groove (see annotated figure below), and the debris generated by cutting can pass through the cutting groove and fall into the machine table (Giving that there is no structural distinguish of the cutting platform and the prior art, and since all structural limitations are met. The prior art will be capable of performing the claim function).

    PNG
    media_image1.png
    655
    1613
    media_image1.png
    Greyscale

However, Qin appears to be silent wherein a distance between the first groove wall surface and the second groove wall surface increases in a direction from the second bonding surface to the first bonding surface, a minimum distance on the second bonding surface between the vacuum hole and the cutting groove is less than or equal to 10 mm,  one of the first groove wall surface and the second groove wall surface is an inclined plane, and the inclined plane is inclined in a direction close to the first bonding surface; and a minimum distance between the first groove wall surface and the second groove wall surface is less than or equal to 10 mm.
Zhong teaches it was known in the art to have a cutting platform (Figure 2 elements 3/4) comprising a first bonding surface (Detail A), a second bonding surface (Detail B), a cutting groove (elements 1/11/41) that penetrates the first bonding surface and the second bonding surface, and wherein a distance between the first groove wall surface (Detail C) and the second groove wall surface (Detail D) increases in a direction from the second bonding surface to the first bonding surface (see annotated figure below and see also under title “Embodiment one” paragraph 004, ll. 1-“greater” than the upper end diameter).

    PNG
    media_image2.png
    615
    489
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Qin with the teachings of Zhong to provide wherein a distance between the first groove wall surface and the second groove wall surface increases in a direction from the second bonding surface to the first bonding surface. Doing so provides additional space for waste material to be discharged and thus prevents clogging by the waste material during cutting operations. 
However, Qin modifed appears to be silent wherein a minimum distance on the second bonding surface between the vacuum hole and the cutting groove is less than or equal to 10 mm, one of the first groove wall surface and the second groove wall surface is an inclined plane, and the inclined plane is inclined in a direction close to the first bonding surface; and a minimum distance between the first groove wall surface and the second groove wall surface is less than or equal to 10 mm.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Qin to provide wherein a minimum distance on the second bonding surface between the vacuum hole and the cutting groove is less than or equal to 10 mm, since such modification would have involved a mere change in size. Doing so provides the user with a cutting platform having vacuum holes close to the cutting groove to provide securement of the piece that has been in cut in order to avoid the work piece from being loose and damaged by the cutting device during operations. See MPEP 2144.04 (IV)
However, Qin modified appears to be silent wherein one of the first groove wall surface and the second groove wall surface is an inclined plane, and the inclined plane is inclined in a direction close to the first bonding surface and a minimum distance between the first groove wall surface and the second groove wall surface is less than or equal to 10 mm.
Brothers teaches it was known in the art to have a cutting platform (Figures 1A/B and 3-4 element 12) comprising a first bonding surface (Detail A), a cutting groove (element 14) having a first groove wall surface (Detail B) and the second groove wall surface (Detail C), and wherein at least one of the first groove wall surface and the second groove wall surface is an inclined plane (see annotated figure below showing the groove walls (Details B/C) are inclined), and the inclined plane is inclined in a direction close to the first bonding surface (see annotated figure below showing the groove walls (Details B/C) are inclined in a direction close to the first bonding surface (Detail A)).

    PNG
    media_image3.png
    466
    724
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Qin with the teachings of Brothers to provide wherein at least one of the first groove wall surface and the second groove wall surface is an inclined plane, and the inclined plane is inclined in a direction close to the first bonding surface. Doing so provides additional inclined space for waste material to be discharged and thus prevents clogging by the waste material during cutting operations. 
However, Qin further modified appears to be silent wherein a minimum distance between the first groove wall surface and the second groove wall surface is less than or equal to 10 mm.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Qin to provide wherein a minimum distance between the first groove wall surface and the second groove wall surface is less than or equal to 10 mm, since such modification would have involved a 
Regarding claim 11, Qin further modified discloses all of the elements as stated above in the rejection of claim 10, but appears to be silent wherein the cutting platform according to claim 1, wherein the first bonding surface is a horizontal bonding surface, and an angle between the inclined plane and the first bonding surface is 30° to 85°.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Qin to provide wherein the first bonding surface is a horizontal bonding surface, and an angle between the inclined plane and the first bonding surface is 30° to 85°, since such modification would have involved a mere change in size. Doing so provides additional angled inclined space for waste material to be discharged and thus prevents clogging by the waste material during cutting operations. See MPEP 2144.04 (IV)
Regarding claim 15, Qin discloses: a method, comprising: 
providing a cutting platform (Figures 1A/B element 101), wherein the cutting platform comprises: 
a first bonding surface (see Detail A in the annotated figure below); 
a second bonding surface (see Detail B in the annotated figure below) that is opposite to the first bonding surface (see annotated figure below) for bonding with a piece to be cut (element 102); 
a cutting groove (element 103) that penetrates the first bonding surface and the second bonding surface (see annotated figure below element 103 penetrates Detail A and Detail B) and corresponds to a cutting path (see page 3 paragraph 007, ll. 4-7), and comprises a first groove wall surface (see Detail C in the annotated figure below) and a second groove wall surface (see Detail D in the annotated figure below) opposite to each other; and 
a vacuum hole (element 104) that penetrates the first bonding surface and the second bonding surface, and is provided on at least one side of the cutting groove (see annotated figure below), wherein: 
a diameter of the vacuum hole does not change in a direction from the second bonding surface to the first bonding surface (see annotated figure above element 104 (vacuum hole) having the same diameter from a direction from the second bonding surface (Detail B) to the first bonding surface (Detail A)).

    PNG
    media_image1.png
    655
    1613
    media_image1.png
    Greyscale

However, Qin appears to be silent wherein a distance between the first groove wall surface and the second groove wall surface increases in a direction from the second bonding surface to the first bonding surface, a minimum distance on the second bonding surface between the vacuum hole and the cutting groove is less than or equal to 10 mm, one of the first groove wall surface and the second groove wall surface is an inclined plane, and the inclined plane is inclined in a direction close to the first bonding surface; and a minimum distance between the first groove wall surface and the second groove wall surface is less than or equal to 10 mm.
Zhong teaches it was known in the art to have a cutting platform (Figure 2 elements 3/4) comprising a first bonding surface (Detail A), a second bonding surface (Detail B), a cutting groove (elements 1/11/41) that penetrates the first bonding surface and the second bonding surface, and wherein a distance between the first groove wall surface (Detail C) and the second groove wall surface (Detail D) increases in a direction from the second bonding surface to the first bonding surface (see annotated figure below and see also under title “Embodiment one” paragraph 004, ll. 1-4 where the prior art states that element 41 upper end inner diameter is identical to element 11 and the lower end diameter are “greater” than the upper end diameter).

    PNG
    media_image2.png
    615
    489
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Qin with the teachings of Zhong to provide wherein a distance between the first groove wall surface and the second groove wall surface increases in a direction from the second bonding surface to the first bonding surface. Doing so provides additional space for waste material to be discharged and thus prevents clogging by the waste material during cutting operations. 
However, Qin modified appears to be silent wherein a minimum distance on the second bonding surface between the vacuum hole and the cutting groove is less than or equal to 10 mm, one of the first groove wall surface and the second groove wall surface is an inclined plane, and the inclined plane is inclined in a direction close to the first bonding surface; and a minimum distance between the first groove wall surface and the second groove wall surface is less than or equal to 10 mm.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Qin to provide wherein a minimum distance on the second bonding surface between the vacuum hole and the cutting groove is less than or equal to 10 mm, since such modification would have involved a mere change in size. Doing so provides the user with a cutting platform having vacuum holes close to the cutting groove to provide securement of the piece that has been in cut in order to avoid the work piece from being loose and damaged by the cutting device during operations. See MPEP 2144.04 (IV)
However, Qin modified appears to be silent wherein one of the first groove wall surface and the second groove wall surface is an inclined plane, and the inclined plane is inclined in a direction close to the first bonding surface; and a minimum distance between the first groove wall surface and the second groove wall surface is less than or equal to 10 mm.
Brothers teaches it was known in the art to have a cutting platform (Figures 1A/B and 3-4 element 12) comprising a first bonding surface (Detail A), a cutting groove (element 14) having a first groove wall surface (Detail B) and the second groove wall surface (Detail C), and wherein at least one of the first groove wall surface and the second groove wall surface is an inclined plane (see annotated figure below showing the groove walls (Details B/C) are inclined), and the inclined plane is inclined in a direction close to the first bonding surface (see annotated figure below showing the groove walls (Details B/C) are inclined in a direction close to the first bonding surface (Detail A)).

    PNG
    media_image3.png
    466
    724
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Qin with the teachings of Brothers to 
However, Qin further modified appears to be silent wherein a minimum distance between the first groove wall surface and the second groove wall surface is less than or equal to 10 mm.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Qin to provide wherein a minimum distance between the first groove wall surface and the second groove wall surface is less than or equal to 10 mm, since such modification would have involved a mere change in size. Doing so provides additional inclined space for waste material to be discharged and thus prevents clogging by the waste material during cutting operations. See MPEP 2144.04 (IV)
Regarding claim 16, Qin modified discloses: the method of claim 15, further comprising providing a cutting equipment (Figures 1A/B), the cutting equipment comprising the cutting platform and a machine table (see page 4 paragraph 003, ll. 1-18 where the prior art sates using “a first vacuum absorption”).
Regarding claim 17, Qin modified discloses: the method of claim 16, further comprising bonding the first bonding surface to the machine table (see page 4 paragraph 003, ll. 1-18 where the prior art sates using  “a first vacuum absorption” and that it also includes a plurality of first vacuum sub-absorption members corresponding to , and bonding the second bonding surface to the piece to be cut see annotated figure below showing the second bonding surface (Detail B) bonding to the piece to be cut (element 102)).

    PNG
    media_image1.png
    655
    1613
    media_image1.png
    Greyscale

Regarding claim 18, Qin modified discloses all the limitations all of the elements as stated above in the rejection of claims 15-17 and further discloses the structure of the cutting groove and machine table, but does not explicitly discloses the method of claim 17, cutting the piece to be cut along the cutting groove such that the debris generated by cutting passes through the cutting groove and falls into the machine table.
Zhong further teaches it was known in the art to have a cutting platform (Figure 2 elements 3/4) comprising a first bonding surface (Detail A), a second bonding surface (Detail B), a cutting groove (elements 1/11/41) that penetrates the first bonding surface and the second bonding surface, a machine table (element 8) and wherein cutting the piece to be cut along the cutting groove such that the debris generated by cutting passes through the cutting groove and falls into the machine table cutting the piece to be cut along the cutting groove such that the debris generated by cutting passes through the cutting groove and falls into the machine table (see pages 2-3 under description where the prior art states the operations of device wherein the when cutting the piece to be cut, the waste material drops through the cutting groove (element 41) onto to the machine table during operations).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Qin with the teachings of Zhong to provide wherein cutting the piece to be cut along the cutting groove such that the debris generated by cutting passes through the cutting groove and falls into the machine table. Doing so provides a passage for waste material to be discharged and thus prevents clogging by the waste material during cutting operations.
Regarding claim 19, Qin modified discloses all the limitations all of the elements as stated above in the rejection of claims 15-18, but appears to be silent wherein the method of claim 15, wherein the first bonding surface is a horizontal bonding surface, and an angle between the inclined plane and the first bonding surface is 30° to 85°.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Qin to provide wherein the first bonding surface is a horizontal bonding surface, and an angle between the inclined plane and the first bonding surface is 30° to 85°, since such modification would have involved a mere change in size. Doing so provides additional angled inclined space for 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the arguments do not apply to the current rejection being used and the newly presented amended limitations have been in addressed in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        01/24/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723